Citation Nr: 1456367	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for dental trauma of the upper and lower teeth for treatment purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty during the Korean War from July 1953 to August 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a May 2014 video conference hearing before the undersigned Veterans Law Judge. A complete transcript of the hearing is of record. 

This matter was previously before the Board in June 2014 as a claim of reopening based on new and material evidence.  The Board found sufficient evidence based on the Veteran's hearing testimony to reopen his claim, and remanded it for further development.  Specifically, the Board remanded this claim to obtain outstanding dental treatment records and if deemed, necessary, VA examination report with opinion.  Since the Board finds the VA examiner's opinion inadequate for its failure to take into account all probative evidence, a second remand, although unfortunate, is necessary to e nsure the Veteran's due process.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its remand directives, the Board instructed the RO/AMC to: (1) contact the Veteran to obtain the names and/or facilities where his treatment took place as well as any requisite releases, (2) then, request and obtain all outstanding private dental treatment records, and (3) if the new evidence demonstrates a current dental disability, then schedule the Veteran for a dental examination.   

The Board acknowledges that the RO/AMC "completed" the remand directives, but not in the order as requested by the Board.  The RO/AMC requested the outstanding medical documentation in July 2014.  However, instead of waiting to receive this documentation, the RO/AMC went ahead to schedule the Veteran for an examination, which was conducted on August 20, 2014 with the report of examination completed the same day.  Within two weeks of this examination, the outstanding dental records were received from Drs. D. G., S. J. I., and R. Z. on August 29, 2014, September 3, 2014, and September 6, 2014 respectively.  Since these records were received after the completion of VA's dental examination, there is no way that the examiner could have reviewed the outstanding dental records, which the Board finds vital to the pending claim since there were no dental treatment records submitted prior to the 2014 submissions.  

The 2014 dental records submissions appear to corroborate the Veteran's testimony regarding significant post-service dental work.  The Veteran testified that he had cracked some of his teeth requiring caps and bonding.  The records reveal that the Veteran began treatment as early as 1984 with Dr. D. G., a dentist.  At that time through 2005, the Veteran underwent a number of procedures to stabilize his existing teeth to the greatest extent possible.  For instance, in the 1980s, the Veteran had bone grafting of lower teeth (#24 and #25).  Typically, bone grafts are used to recreate bone and soft supporting tissue following tooth loss, gum disease and/or trauma.  The Veteran also had a bridge made for a portion of his upper teeth from tooth 11 to 14.  A bridge is a cosmetic procedure that is made up of two crowns on either side of gap and false teeth used to fill the gap.  This bridge was later reinstalled in 2002 after it loosened.   The Veteran also had crowns applied to several teeth including tooth 20, 21 and 21, and a dental implant for tooth 5.  Most of the dental work is visible on March 2010 x-rays provided by Dr. S. J. I, but for some reason was not seen or discussed by the August 2014 VA examiner.    

Since the VA examiner's opinion failed to discuss this information in support of the Veteran's appeal, a second remand is warranted for an addendum opinion to address this evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the August 2014 VA medical examiner, if available, evaluating the newly submitted dental treatment records.  If the same examiner is not available, obtain an addendum opinion from a similarly qualified medical professional.  

The examiner should make a diagnosis as to what condition and/or conditions caused the Veteran to need crowns, bridges and implants.  Then, the examiner should answer the following question: 

Taking the Veteran's assertion of the in-service account as true, is it is at least as likely as not (50 percent or greater probability) that the diagnosed dental condition requiring  crowns, bridges and implants, is etiologically related to the described traumatic incident from the Veteran's service?

The examiner should include in the examination report the rationale for any opinion expressed.  If the examiner cannot respond to the inquiry without resort to speculation, the examiner should explain why it is not feasible to provide a medical opinion.

2.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




